J-S46043-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    LESTER EADDY                               :
                                               :
                       Appellant               :   No. 3289 EDA 2017

                Appeal from the PCRA Order September 25, 2017
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0011407-2010


BEFORE:      PANELLA, P.J., OLSON, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                          FILED SEPTEMBER 24, 2019

        Appellant, Lester Eaddy, appeals from the order entered September 25,

2017, that dismissed his first petition filed under the Post Conviction Relief Act

(“PCRA”)1 without a hearing.          As the PCRA court failed to make sufficient

findings of fact, we vacate the order and remand for an evidentiary hearing to

be held within 30 days of the date of this memorandum.

        Pursuant to Appellant’s direct appeal from his “judgment of sentence of

twenty-five to fifty years imprisonment for robbery and possession of an




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1   42 Pa.C.S. §§ 9541–9546.
J-S46043-19


instrument of crime (‘PIC’)[,2]” this Court set forth the facts underlying the

current appeal as follows:

        On July 19, 2010, at approximately 11:00 a.m., Selemani Sambira
        was robbed at knifepoint while walking down 52nd Street in
        Philadelphia on his way to work. A man he later identified as
        Appellant pointed the knife in his face and asked, “What do you
        have?” N.T., 4/11/12, at 122-23. Appellant took fifty dollars in
        cash from him and fled into a house located at 1123 North 52nd
        Street as the victim called 911 from his cell phone.

        Police Officer Antoine Wesley and his partner Officer David Gerard
        proceeded to the scene in response to the call. The complainant
        described his assailant and recounted how he had been robbed at
        knifepoint. He then pointed out the house Appellant had entered.
        As the officers headed to that location, they heard over the radio
        that other officers were on foot in pursuit of a man wearing a
        green Eagles jersey.

        Police Officer Paul Buzzone also responded to the call. When he
        arrived, he noticed the other two officers with the complainant and
        he proceeded instead to the alley in the rear of the location. While
        he was on his way, two citizens on a porch told him that the person
        who had committed the crime had changed his clothes and that
        he was now wearing an Eagles jersey. The officer almost
        immediately spotted Appellant in the middle of 52nd Street
        wearing such attire. When the officer ordered Appellant to stop,
        Appellant ran.     Officer Buzzone pursued him on foot and
        apprehended him. At the scene, the complainant positively
        identified Appellant as his assailant. N.T. Trial, 4/11/12, at 48.

Commonwealth v. Eaddy, No. 1622 EDA 1012, unpublished memorandum

at 1-2 (Pa. Super. filed November 15, 2013). Upon Appellant’s arrest, police

recovered $38.00 in cash on his person: one twenty dollar bill, one ten dollar

bill, one five dollar bill, and three one dollar bills. N.T., 4/11/2012, at 89.




____________________________________________


2   18 Pa.C.S. §§ 3701(a)(1)(ii) and 907(a), respectively.

                                           -2-
J-S46043-19


Sambira later testified that Appellant had stolen one twenty dollar bill and

three ten dollar bills from him. Id. at 34.

      Police obtained and executed a search warrant for Appellant’s
      home.    The search yielded a ten-inch knife located under
      Appellant’s mattress that the victim stated looked like the knife
      used to rob him. The police property receipt for the knife
      described it as a ten-inch kitchen knife. Commonwealth’s Exhibit
      11.

Eaddy, No. 1622 EDA 1012, at 2.

      Following his arrest, Appellant was first represented by Wayne Jordan,

Esquire.   Appellant alleges that Attorney Jordan took a statement from

Appellant’s wife, Cherlinda Jones, in December 2010.         Brief in Support of

Amended    PCRA    Petition,   8/4/2016,    at   3   (unpaginated);   Motion   for

Investigator, 5/17/2017, at ¶ 7. On June 9, 2011, Attorney Jordan withdrew

as Appellant’s counsel. On June 13, 2011, Christopher Evarts, Esquire, was

appointed as trial counsel.

      After jury selection and immediately before the commencement of trial,

on April 11, 2012, trial counsel informed the trial court for the first time that

Appellant “allege[d] there was a witness” but added “we are having trouble

finding her.” N.T., 4/11/2012, at 10. The trial court asked, “You’ve made

efforts to contact her and had no luck, and he has provided whatever

information, correct?”   Trial counsel answered, “Yes.”      Id.   The trial court

made no additional inquiries into what information was provided by Appellant

or what trial counsel’s alleged efforts to contact Jones were, and the matter

was not mentioned by trial counsel or the court again.


                                      -3-
J-S46043-19


     At trial, Appellant testified in his own defense and offered a radically

different version of events than those provided in this Court’s above summary.

According to Appellant, Jones had bought groceries on the morning of the

incident, and, as she was coming home with them, Sambira, who had been

waiting at a bus stop, offered to help her carry the bags. N.T., 4/12/2012, at

29. Appellant asserted that, when Jones and Sambira arrived at her house,

Sambira asked to come in for a drink of water. Id. Appellant explained that

he and Jones lived on the upper floor of a duplex and that Jones had told

Sambira that he would have to wait downstairs. Id. at 29, 46. Appellant

attested that Sambira followed Jones upstairs, and, when Jones came out with

the glass of water, she saw that Sambira had followed her and screamed. Id.

at 29, 30, 46-47.   Appellant continued that he had been “in bed in [his]

underwear[,]” heard the scream, and ran out of the bedroom. Id. at 30. He

saw Sambira “was holding his penis.” Id. Appellant gave testimony that he

then chased Sambira back down the stairs towards the door and threw some

paint cans down the steps at him.     Id.   Appellant stated that he chased

Sambira out of the house and yelled at him from the porch. Id. Appellant

testified that, afterwards, he went back inside, put his clothes on, and went

to the store, at which point he encountered police. Id. at 31. He claimed that

he told police that Sambira had sexually assaulted his wife but police did not

pursue that line of inquiry. Id. at 34, 45. “Appellant denied that he robbed




                                    -4-
J-S46043-19


the complainant or that he ever robbed anyone.” Eaddy, No. 1622 EDA 1012,

at 12.

         On   cross-examination,      the      Commonwealth   attacked   Appellant’s

credibility with the fact that Jones was not present to testify and thereby to

corroborate Appellant’s narrative; the Commonwealth questioned whether

Jones really cared for Appellant if she was not in the courtroom that day. N.T.,

4/12/2012, at 39-40.

         On April 13, 2012, a jury convicted Appellant of robbery and PIC, and,

on June 1, 2012, he was sentenced “as a three strikes offender” to 25 to 50

years of incarceration. Eaddy, No. 1622 EDA 1012, at 1, 3. Appellant filed a

direct appeal, and this Court affirmed his judgment of sentence. Id. at 1.

Appellant filed an application of allowance for appeal to the Supreme Court of

Pennsylvania, which it denied on March 20, 2014.

         On October 7, 2014, Appellant filed his first, pro se, timely PCRA petition

alleging ineffective assistance of trial counsel. Although there is nothing in

the certified record appointing counsel or granting permission to amend the

PCRA petition, on August 4, 2016, a counseled, amended PCRA petition was

filed on Appellant’s behalf.3         The amended PCRA petition pleaded that

____________________________________________


3 The amended PCRA petition states: “On June 2, 2015 counsel was appointed
to represent [Appellant] in his Pro Se PCRA petition.” Amended PCRA Petition,
8/4/2016, at ¶ 2. This Court’s Prothonotary contacted the Philadelphia County
Office of Judicial Records requesting any orders appointing counsel and/or
granting permission to file an amended PCRA petition dated 2014 through



                                            -5-
J-S46043-19


Appellant “had inadequate representation where trial counsel failed to meet

with him and failed to adequately prepare for trial” and “failed to call his wife

as a witness[.]” Amended PCRA Petition, 8/4/2016, at ¶ 20. Appellant alleges

that there is no evidence that Attorney Jordan ever provided trial counsel with

a copy of the statement he had taken from Jones in December 2010. Brief in

Support of Amended PCRA Petition, 8/4/2016, at 3 (unpaginated); Motion for

Investigator, 5/17/2017, at ¶ 7.

       On May 17, 2017, Appellant filed a motion for the appointment of an

investigator to locate Jones, who was now homeless. Motion for Investigator,

5/17/2017, at ¶¶ 5, 8.            Appellant has lost contact with her and her

“whereabouts are unknown” to him. Id. at ¶ 5. In this motion, Appellant

informed the court that Attorney Jordan has passed away and could not be

contacted as to what Jones told him or what he did with Jones’s statement

after withdrawing as Appellant’s counsel.         Id. at ¶ 7.    Appellant also

represented that, pursuant to discovery, he had learned that Attorney Jordan’s

file on his case has been destroyed, and the information about Jones’s

statement therefore cannot be discovered from a review of the file. Id. at

¶ 6.    On July 21, 2017, the PCRA court denied Appellant’s motion for

appointment of an investigator.




____________________________________________


2016. The Office of Judicial Records sent a supplemental certified record, but
no such order was included therein.

                                           -6-
J-S46043-19


       In September 2017, the PCRA court entered a notice of intent to dismiss

all claims without a hearing pursuant to Pa.R.Crim.P. 907 (“Rule 907 Notice”),

and Appellant filed a response.          On September 25, 2017, the PCRA court

dismissed Appellant’s PCRA petition. On October 5, 2017, Appellant filed this

timely appeal.4

       Appellant presents the following issues for our review:

       1.     Whether the PCRA court erred in failing to order an
       evidentiary hearing where [t]rial [c]ounsel refused to respond to
       PCRA counsel’s inquiries, refused to provide discovery and his trial
       file, and where he refused to respond regarding his efforts to
       review the Public Defenders’ file prior to trial, where he failed to
       challenge the third strike sentence at the time it was imposed, and
       where he failed to request a continuance when he had not met
       with [A]ppellant to prepare for trial, and he was therefore
       inadequately prepared for trial, the standard of review is whether
       the court abused its discretion.

       2.     Whether the PCRA court erred in failing to order an
       evidentiary hearing to determine trial counsel’s ineffective
       assistance of counsel where [A]ppellant told trial counsel about
       the written statement and the witness prior to trial; where
       [A]ppellant told counsel that proof of his monies could be
       established through welfare records; where trial counsel refused
       to review the PD’s file before trial or obtain copies of the statement
       prior to trial to be utilized during the trial; where [t]rial [c]ounsel
       failed to present any corroborating evidence during trial,
       specifically where [A]ppellant presented proof of his efforts to get
       trial counsel to visit and speak with him regarding trial
       preparation?

Appellant’s Brief at 4 (trial court’s answers omitted).




____________________________________________


4 Appellant filed his statement of errors complained of on appeal on
November 21, 2017. The trial court entered its opinion on April 26, 2018.


                                           -7-
J-S46043-19


      Preliminarily, we note that, although Appellant lists two claims in his

statement of questions involved, as quoted above, id., the argument section

of his brief then states: “These two statements of errors complained of on

appeal involve similar arguments, facts and law. . . . As such, they will be

discussed together.”    Id. at 11.     Appellant then proceeds to divide his

argument section into four subsections, none of which correspond to his

statement of questions involved. Compare id. at 4, with id. at 15-22. He

then adds a generic “Analysis” section. Id. at 22-31. Appellant hence has

violated Pa.R.A.P. 2119(a), which mandates that “argument shall be divided

into as many parts as there are questions to be argued.” Although we have

chosen to apply our rules liberally, we admonish Appellant and, more

importantly, his counsel, and we remind them of the following:

      The briefing requirements scrupulously delineated in our appellate
      rules are not mere trifling matters of stylistic preference; rather,
      they represent a studied determination by our Court and its rules
      committee of the most efficacious manner by which appellate
      review may be conducted so that a litigant’s right to judicial review
      as guaranteed by Article V, Section 9 of our Commonwealth’s
      Constitution may be properly exercised.

Commonwealth v. Briggs, 12 A.3d 291, 343 (Pa. 2011).                Despite the

incoherent and jumbled arrangement of Appellant’s brief’s argument section,

we have attempted to discern his substantive issues.

      Appellant contends that his trial counsel was ineffective, because he

“was inadequately prepared for trial[.]” Appellant’s Brief at 11. Additionally,

he asserts that trial counsel failed to respond to PCRA counsel’s attempts to



                                      -8-
J-S46043-19


contact him.     Id.    Appellant specifically argues that his trial counsel was

ineffective for: (1) failing to call Appellant’s wife to testify; (2) insufficiently

cross-examining        the   victim;   (3)     failing   to   inform   Appellant   of   the

Commonwealth’s plea offer; (4) failing to inform Appellant of the potential

sentences that he could face if convicted; and (5) failing to prepare Appellant

to testify. Appellant’s Brief at 15, 17-18, 20, 26-27.5

       When reviewing a claim that a PCRA court erred by denying an appellant

PCRA relief based upon ineffective assistance of counsel, we consider the

following legal precepts:

       We review the denial of PCRA relief to decide whether the PCRA
       court’s factual determinations are supported by the record and are
       free of legal error. . . .

       Counsel is presumed to be effective.

       To overcome this presumption, a PCRA petitioner must plead and
       prove that: (1) the underlying legal claim is of arguable merit;
       (2) counsel’s action or inaction lacked any objectively reasonable
       basis designed to effectuate his client’s interest; and
       (3) prejudice, to the effect that there was a reasonable probability
       of a different outcome if not for counsel’s error.



____________________________________________


5 The PCRA court found that Appellant’s ineffectiveness claims for trial
counsel’s failure to interview Appellant’s wife, to meet with Appellant, and to
present corroborating evidence at trial were waived, because Appellant could
have brought them on direct appeal but did not. PCRA Court Opinion, filed
April 26, 2018, at 9. The PCRA court misconstrues our case law.

As “claims of ineffective assistance of counsel generally should be deferred
until collateral review[,]” Commonwealth v. Rivera, 199 A.3d 365, 372 n.3
(Pa. 2018), Appellant did not have an opportunity to raise an ineffectiveness
claim against trial counsel prior to this first PCRA petition. Thus, this issue is
not waived pursuant to 42 Pa.C.S. § 9544(b).

                                             -9-
J-S46043-19


       A failure to satisfy any of the three prongs of this test requires
       rejection of a claim of ineffective assistance.

Commonwealth v. Medina, 209 A.3d 992, 996, 1000 (Pa. Super. 2019)

(internal brackets, citations, and quotation marks omitted) (some additional

formatting), reargument denied (July 17, 2019).

       Counsel may be found ineffective for failing to prepare adequately for

trial. Commonwealth v. Jennings, 414 A.2d 1042 (Pa. 1980). Assuming

Jones’s testimony would reflect Appellant’s version of events, it would have

changed the entire dynamic of Appellant’s trial, which was entirely a “he said,

he said” situation – for example, no eyewitnesses testified and no surveillance

footage of the crime was shown to corroborate Sambira’s testimony, even

though the robbery occurred outside, in a public street, in the daylight. 6

Indeed, in this Court’s analysis on direct appeal of Appellant’s claim that the

verdict was against the weight of the evidence, it relied upon the fact that the

jury “credited the testimony of the complainant rather than Appellant’s version

of the events.” Eaddy, No. 1622 EDA 1012, at 13.

       In his statement of errors complained of on appeal for his direct appeal,

Appellant had also challenged the sufficiency of the evidence to support his

convictions. Appellant dropped those claims in his brief to this Court, but the


____________________________________________


6 Although Officer Buzzone testified that “two citizens advised [him] that the
person that had committed the crime had changed clothing,” N.T., 4/11/2012,
at 86, these two individuals were never identified at trial and did not testify,
and no additional information about them or what they may have seen was
provided. See also Eaddy, No. 1622 EDA 1012, at 2.

                                          - 10 -
J-S46043-19


trial court had analyzed them in its opinion pursuant to direct appeal. In its

discussion of the sufficiency of the evidence to support Appellant’s robbery

conviction, the trial court relied entirely upon Sambira’s testimony and

testimony from police officers about Sambira’s earlier identification of

Appellant.     Trial Court Opinion, filed March 6, 2013, at 7-8 (citing N.T.,

4/11/2012, at 33-36, 117-30).       For its analysis of the sufficiency of the

evidence to establish PIC, although it did rely on the knife found pursuant to

the search warrant to establish possession, it only established the elements

of instrument of crime and criminal intent by relying upon the assumption

that the knife – an ordinary kitchen knife, found in many homes – was used

in the robbery. Id. at 8-11 (citing N.T., 4/11/2012, at 77-81, 86). In other

words, without being able to establish the robbery, PIC could not be

established.    Ergo, if a jury concluded that Jones’s testimony undermined

Sambira’s credibility, leading them to disbelieve Sambira’s story, then the

evidence would have been insufficient to establish either crime. Appellant’s

“underlying legal claim” hence is “of arguable merit.” Medina, 209 A.3d at

1000.

        Additionally, Jones’s testimony would have supported Appellant’s

version of events and bolstered his credibility. Also, the Commonwealth would

have had no basis to attack Appellant’s credibility by repeatedly cross-

examining him as to why Jones was not testifying or even present in the

courtroom.     Even in this Court’s analysis of Appellant’s challenge that the


                                     - 11 -
J-S46043-19


verdict was against the weight of the evidence on direct appeal, one of the

factors that it considered in finding that the verdict was not against the weight

of the evidence was that Appellant’s “wife did not testify” to corroborate

Appellant’s narrative. Eaddy, No. 1622 EDA 1012, at 12. If Jones’s testimony

gave the jury some cause to doubt Sambira and to believe Appellant, the jury

may also have placed greater emphasis on the discrepancy between the

amount and denominations of cash recovered from Appellant’s person upon

arrest and what Sambira reported stolen from him during his testimony.

Compare N.T., 4/11/2012, at 89, with id. at 34. For these reasons, there

may be “a reasonable probability of a different outcome” at trial if Jones

testified, and, consequently, Appellant has established the prejudice prong of

the ineffectiveness test, as well. Medina, 209 A.3d at 1000; see also id. at

988 (“In establishing whether defense counsel was ineffective for failing to call

witnesses, [A]ppellant must still prove . . . the absence of the testimony of

the witness was so prejudicial as to have denied the defendant a fair trial.”).

      We thereby turn to whether Appellant has established whether trial

“counsel’s action or inaction lacked any objectively reasonable basis designed

to effectuate [Appellant]’s interest[.]” Id. at 1000.

      A failure to attempt to produce material witnesses can be a sound
      basis for an ineffectiveness claim, and our appellate courts are not
      hesitant to remand appeals to the trial court for an evidentiary
      hearing to determine the grounds for the conduct of counsel when
      the reasons, if any, for the inaction cannot be determined from
      the record.




                                     - 12 -
J-S46043-19


Commonwealth v. Mayfield, 465 A.2d 40, 42 (Pa. Super. 1983) (citing

Jennings, 414 A.2d 1042; Commonwealth v. Twiggs, 331 A.2d 440 (Pa.

1975)). In Jennings, 414 A.2d at 1043, “[t]he basis of the ineffectiveness

claim [wa]s that counsel inadequately prepared for trial and, consequently,

for apparently no sufficient reason failed to seek out alibi witnesses crucial to

appellant’s defense.” The Supreme Court of Pennsylvania concluded that “the

reasons, if any, for counsel’s inaction [could ]not be determined from the

record before [it.]” Id. The Pennsylvania Supreme Court thus found that “the

appropriate remedy is to remand to the trial court for an evidentiary hearing

to determine the grounds for counsel’s conduct.” Id.

      In the current action, the basis of the ineffectiveness claim also is that

trial counsel inadequately prepared for trial and, consequently, for no reason

that is apparent on the record, failed to seek out Jones, who was a crucial

witness to Appellant’s defense and who, according to Appellant, could

corroborate his version of events and contradict Sambira’s. See Appellant’s

Brief at 11; Jennings, 414 A.2d at 1043. We cannot determine from the

record what efforts trial counsel made to locate Jones, when he first learned

about Jones as a potential witness, what information Appellant provided to

trial counsel about Jones, if trial counsel ever considered filing a motion for

appointment of an investigator to locate Jones, how often and when trial

counsel met with Appellant, or if trial counsel had some objectively reasonable

basis designed to effectuate his client’s interest for not having Jones appear


                                     - 13 -
J-S46043-19


as a witness that is not readily apparent from the existing record.        See

Medina, 209 A.3d at 1000 (second prong of ineffectiveness test).

       The brief discussion at the beginning of Appellant’s trial provides

insufficient information as to what “trouble” trial counsel had finding Jones,

what “efforts” he made “to contact her[,]” and “whatever information”

Appellant gave to trial counsel about her; the trial court made no additional

inquiries into these matters at that time, either. N.T., 4/11/2012, at 10. This

discussion merely established that trial counsel “knew of . . . the existence of

the witness[,]” which is merely one of the factors that an appellant needs to

prove in order to establish that “defense counsel was ineffective for failing to

call [a] witness[.]” Medina, 209 A.3d at 998.

       Accordingly, as in Jennings, 414 A.2d at 1043, we hold that the

appropriate remedy is to remand to the PCRA court for an evidentiary hearing

to determine the grounds for counsel’s conduct.7 Said hearing must be held

within 30 days of the date of this memorandum.

       Assuming that, after an evidentiary hearing, the PCRA court finds no

“objectively reasonable basis designed to effectuate his client’s interest”

existed for trial counsel’s decision not to call Jones as a witness, Medina, 209

A.3d at 1000, our next inquiry must be whether it would then be appropriate

for the PCRA court to appoint an investigator to attempt to locate Jones. See


____________________________________________


7The Commonwealth does not oppose remand for an evidentiary hearing.
Commonwealth’s Brief at 10-11.

                                          - 14 -
J-S46043-19


Commonwealth v. Howard, 719 A.2d 233, 241-42 (Pa. 1998) (PCRA courts

“have been accorded the ability to appoint experts and other professionals to

assist an indigent petitioner upon a showing that such assistance is reasonably

necessary to the preparation of the petitioner’s case”); Commonwealth v.

Bell, 706 A.2d 855, 862 (Pa. Super. 1998) (“the appointment of . . . an

investigator to assist in the preparation of a defense” is permissible).    An

investigator may only be appointed where a PCRA petitioner “identif[ies] a

particularized need for such assistance related to a colorable issue presented

in his . . . petition, or where an adequate alternative” is not “available.”

Howard, 719 A.2d at 242. Appellant has demonstrated that no adequate

alternative to the appointment of an investigator is available to locate Jones

and to establish the substance of her testimony, given that Attorney Jordan is

deceased and his file on Appellant’s case has been destroyed.       Motion for

Investigator, 5/17/2017, at ¶¶ 6-7.

       Accordingly, if the PCRA court finds no objectively reasonable basis for

trial counsel’s actions after the evidentiary hearing, the PCRA court must

appoint an investigator to attempt to locate Jones.8 The PCRA court may limit

the length of time that the investigator has to locate Jones, but Appellant may

petition the PCRA court for extensions of time upon good cause shown. If

Jones cannot be located within the allotted time (including any extensions of


____________________________________________


8 The Commonwealth also does not oppose remand for the appointment of an
investigator to try to locate Jones. Id.

                                          - 15 -
J-S46043-19


time authorized by the PCRA court), the PCRA court may enter an order

denying the PCRA petition.

      If Jones is located, PCRA counsel may then motion for an additional

evidentiary hearing; the motion must state whether Jones would have been

available and willing to testify for the defense had she been found before

Appellant’s trial in April 2012 and must include an affidavit by Jones. See

Commonwealth v. VanDivner, 178 A.3d 108, 128 n.22 (Pa. 2018), (“In

order to prevail on a claim that trial counsel was ineffective for failing to

present a witness, an appellant must demonstrate that . . . the witness was

willing and able to cooperate on behalf of the defendant”); Commonwealth

v. Tharp, 101 A.3d 736, 757-58 (to establish that trial counsel rendered

ineffective assistance by failing to call a certain witness, the defendant must

demonstrate that “the witness was willing and able to cooperate on behalf of

the defendant” at her trial); Medina, 209 A.3d at 998 (“In establishing

whether defense counsel was ineffective for failing to call witnesses,

[A]ppellant must [still] prove . . . the witness was available to testify for the

defense . . . [and] the witness was willing to testify for the defense”).

      The PCRA court may then hold an additional evidentiary hearing to hear

any testimony from Jones before deciding whether to grant or to deny

Appellant’s PCRA petition. “[T]he PCRA court can decline to hold a hearing if

there is no genuine issue concerning any material fact, the petitioner is not

entitled to relief, and no purpose would be served by further proceedings.”


                                     - 16 -
J-S46043-19


Commonwealth v. Postie, 200 A.3d 1015, 1022 (Pa. Super. 2018) (en

banc); see also Medina, 209 A.3d at 1000.

       In conclusion, we vacate the current PCRA order and remand for further

proceedings consistent with this decision. As we are remanding on Appellant’s

first allegation of ineffective assistance of counsel, we need not reach his

remaining ineffectiveness claims at this time.9

       Order vacated.         Case remanded with instructions.       Jurisdiction

relinquished.

       President Judge Panella Concurs in the Result.

       Judge Olson Concurs in the Result.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/24/19




____________________________________________


9 Appellant is without prejudice to raise these claims again before this Court if
the PCRA court hereafter denies his PCRA petition.

                                          - 17 -